                      IN THE UNITED             STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                               J!I - 2 2019
                                      Richmond Division

                                                                                      CL'-.ttiv, 1.1,f'                r ( odrt
UNITED STATES OF AMERICA,                                                                                  I..,,   u-




V.                                                                 Criminal No.       3:11CR254


ANTONIO E.       SMITH,


        Petitioner.


                                      MEMORANDUM OPINION


        Antonio E.     Smith,         a   federal inmate proceeding pro se,                               filed

this 28 U.S.C. § 2255 Motion ("§ 2255 Motion," EOF No. 48) arguing

that    his    convictions       and      sentences          are    invalid    under      Johnson              v.


United States,        135   S.    Ct.          2551    (2015).        The Government              filed            a

Motion to Dismiss the § 2255 Motion contending that it is barred

by the relevant statute of limitations.                            (ECF No. 51.)      As discussed

below,    while      the   Government            correctly          asserts    that     the         §      2255

Motion is untimely, the Court also finds that Smith's Johnson claim

lacks    merit.



                      I.    FACTUAL AND               PROCEDURAL HISTORY


        A grand jury returned a seven-count Indictment charging Smith

with    four    counts     of    interference            with       commerce    by     threats             and

violence,       in   violation            of    18    U.S.C.        §§   1951(a)       ("Hobbs             Act

robbery")      (Counts One through Four); and three counts of possession

of a    firearm in furtherance of a crime of violence as alleged in

Counts        One,   Two        and       Three,        in     violation        of       18          U.S.C.

§ 924(c)(Counts Five through Seven).                          (Indictment 1-4, ECF No.                     1.)
